 



A. H. BELO CORPORATION
CHANGE IN CONTROL SEVERANCE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. Purpose of the Plan
    1  
 
       
2. Definitions
    1  
 
       
3. Eligibility
    6  
 
       
4. Effect of a Change in Control on Long-Term Incentive Compensation Awards
    7  
 
       
5. Termination of Employment
    7  
 
       
6. Certain Additional Payments by the Company
    10  
 
       
7. Section 409A
    12  
 
       
8. No Mitigation or Offset; Enforcement of the Plan
    13  
 
       
9. Insurance and Indemnification
    14  
 
       
10. Withholding
    14  
 
       
11. Default in Payment
    14  
 
       
12. Term
    14  
 
       
13. Funding of Benefits
    15  
 
       
14. Amendment or Modification
    15  
 
       
15. Successors
    15  
 
       
16. Severability
    16  
 
       
17. Survival
    16  
 
       
18. Notices
    16  
 
       
19. Governing Law
    16  
 
       
20. Headings and References
    16  
 
       
21. Interpretation
    16  

 



--------------------------------------------------------------------------------



 



A. H. BELO CORPORATION
CHANGE IN CONTROL SEVERANCE PLAN
     1. Purpose of the Plan. The Board of Directors (the “Board”) of A H. Belo
Corporation (the “Company”) recognizes the importance to Company and its
shareholders of ensuring that the Company and its subsidiaries have the
continued dedication and leadership of the Company’s management team,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below). The Board recognizes that the possibility of a Change in Control
and the uncertainty it may create among management may result in the departure
or distraction of management personnel to the detriment of the Company and its
shareholders. Therefore, the Board has decided to adopt this Change in Control
Severance Plan (the “Plan”) in order to encourage the retention of management
and to reduce the level of uncertainty and distraction that is likely to result
from a Change in Control or a potential Change in Control. The Plan is intended
to qualify for purposes of ERISA (as defined below) as an unfunded welfare plan
maintained by the Company for the purpose of providing benefits for a select
group of management or highly compensated employees exempt from the reporting
and disclosure requirements of ERISA.
     2. Definitions. For purposes of the Plan, the following terms have the
meanings set forth below:
          (a) “Affiliate” means, with respect to any specified Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.
          (b) “Annual Base Salary” means a Participant’s annual base salary at
the rate in effect on the Severance Protection Date or such higher rate as may
be in effect at any time after the Severance Protection Date.
          (c) “Annual Bonus” means, except as otherwise expressly provided in
Section 5(b)(ii) and Section 5(b)(iii), the Participant’s annual incentive pay
opportunity at the level in effect on the Severance Protection Date or such
higher level as may be in effect at any time after the Severance Protection
Date.
          (d) “Average Annual Bonus Award” means, as of a Participant’s
Termination Date, the Average Annual Bonus Award payable or actually paid to the
Participant in respect of the three fiscal years preceding such Participant’s
Termination Date; provided, however, that (i) if the Participant has not been
employed by the Company or a Subsidiary for a sufficient length of time to have
been eligible for payment of at least one such annual incentive award, “Average
Annual Bonus Award” will then mean the target payout under the then-current
annual incentive plan for the fiscal year in which such Participant’s
Termination Date occurs, (ii) for any fiscal year during which an annual
incentive award that was paid or is payable to the Participant was prorated
because of less than a full fiscal year of plan participation or employment,
such award will be annualized and (iii) if the Participant was not employed
during any one or more of the three fiscal years immediately preceding such
Participant’s Termination Date or otherwise was not eligible to receive an
annual incentive award for such fiscal year, the

 



--------------------------------------------------------------------------------



 



Average Annual Bonus Award will be determined on the basis of the number of
fiscal years during such period with respect to which the Participant was
eligible to receive such an award.
          (e) “Cause” means, with respect to any Participant, the occurrence of
any one of the following:
               (i) the Participant is convicted of, or pleads guilty or nolo
contendere to, a felony involving moral turpitude or that involves
misappropriation of the assets of the Company or a Subsidiary;
               (ii) the Participant commits one or more acts or omissions
constituting negligence, fraud or other misconduct that have a materially
detrimental effect on the Company or a Subsidiary; or
               (iii) the Participant willfully commits a violation of any of the
Company’s material policies (including the Company’s code of business conduct
and ethics, as in effect from time to time) that is materially detrimental to
the best interests of the Company.
          For purposes of this Section 2(e), no act or failure to act on the
part of the Participant will be considered “willful” unless it is done, or
omitted to be done, by the Participant in bad faith or without reasonable belief
that the Participant’s action or omission was in the best interests of the
Company. The termination of employment of the Participant for Cause will not be
effective unless and until there has been delivered to the Participant a copy of
a resolution duly adopted by the Compensation Committee at a meeting called and
held for such purpose (after reasonable notice is provided to the Participant
and the Participant is given an opportunity, together with counsel, to be heard
before the Compensation Committee), finding that, in the good faith opinion of
the Compensation Committee, the Participant is guilty of the conduct described
in clause (i), (ii) or (iii) above and specifying the particulars of such
conduct in detail; provided, however, that if the Participant is the Chief
Executive Officer of the Company, the foregoing determination will be made by
the Board (excluding the Participant) before which the Participant will be
entitled to be heard with counsel.
          (f) “Change in Control” means the occurrence of any of the following:
               (i) individuals who, as of the Effective Date, were members of
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director after the Effective Date whose election, or nomination for election, by
the Company’s shareholders was approved by a vote of at least a majority of the
Incumbent Directors will be considered as though such individual were an
Incumbent Director, other than any such individual whose assumption of office
after the Effective Date occurs as a result of an actual or threatened proxy
contest with respect to election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
such term is used in Section 13(d) of the Exchange Act) (each, a “Person”),
other than the Board;
               (ii) the consummation of (A) a merger, consolidation or similar
form of corporate transaction involving the Company (each of the events referred
to in this

2



--------------------------------------------------------------------------------



 



clause (A) being hereinafter referred to as a “Reorganization”) or (B) a sale or
other disposition of all or substantially all the assets of the Company (a
“Sale”), unless, immediately following such Reorganization or Sale, (1) all or
substantially all the individuals and entities who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Exchange Act (or a successor
rule thereto)) of shares of the Company’s common stock or other securities
eligible to vote for the election of the Board outstanding immediately prior to
the consummation of such Reorganization or Sale (such securities, the “Company
Voting Securities”) beneficially own, directly or indirectly, more than 60% of
the combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Reorganization or Sale
(including a corporation or other entity that, as a result of such transaction,
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries) (the “Continuing Entity”) in
substantially the same proportions as their ownership, immediately prior to the
consummation of such Reorganization or Sale, of the outstanding Company Voting
Securities (excluding any outstanding voting securities of the Continuing Entity
that such beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any corporation or other entity involved in or forming
part of such Reorganization or Sale other than the Company or a Subsidiary),
(2) no Person (excluding any employee benefit plan (or related trust) sponsored
or maintained by the Continuing Entity or any corporation or other entity
controlled by the Continuing Entity) beneficially owns, directly or indirectly,
30% or more of the combined voting power of the then outstanding voting
securities of the Continuing Entity and (3) at least a majority of the members
of the board of directors or other governing body of the Continuing Entity were
Incumbent Directors at the time of the execution of the definitive agreement
providing for such Reorganization or Sale or, in the absence of such an
agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale;
               (iii) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or
               (iv) any Person, corporation or other entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company Voting
Securities; provided, however, that for purposes of this subparagraph (iv), the
following acquisitions will not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company or any
Subsidiary, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, (D) any acquisition by
an underwriter temporarily holding such Company Voting Securities pursuant to an
offering of such securities or (E) any acquisition pursuant to a Reorganization
or Sale that does not constitute a Change in Control for purposes of
Section 2(f)(ii).
          For purposes of applying the provisions of Section 2(f)(ii)(B)(2) and
Section 2(f)(iv) at any time on or after the Effective Date, neither Robert W.
Decherd nor any

3



--------------------------------------------------------------------------------



 



Person holding voting securities of the Continuing Entity or Company Voting
Securities, as applicable, over which Robert W. Decherd has sole or shared
voting power will be considered to be the beneficial owner of 30% or more of
such voting securities or Company Voting Securities.
          (g) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.
          (h) “Compensation Committee” means the Compensation Committee of the
Board.
          (i) “Disability” means the Participant’s absence for a period of 180
consecutive business days as a result of incapacity due to a physical or mental
condition, illness or injury which is determined to be total and permanent by a
physician mutually acceptable to the Company and the Participant or the
Participant’s legal representative (such acceptance not to be unreasonably
withheld) after such physician has completed an examination of the Participant.
          (j) “Effective Date” means the date on which Belo Corp. distributes to
its shareholders all of the common stock of the Company.
          (k) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor statute thereto.
          (l) “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such tax.
          (m) “Good Reason” means, with respect to any Participant and without
the Participant’s express written consent, the occurrence of any one or more of
the following at any time during the Severance Protection Period:
               (i) the failure to elect or reelect or otherwise to maintain the
Participant in the office or the position, or a substantially equivalent or
better office or position, of or with the Company or a Subsidiary, which the
Participant held immediately prior to a Change in Control, or the removal of the
Participant as a member of the Board of Directors of the Company (or any
successor to the Company) if the Participant was a Director of the Company
immediately prior to the Change in Control;
               (ii) (A) a significant adverse change in the nature or scope of
the authorities, powers, functions, responsibilities or duties attached to the
position with the Company and any Subsidiary which the Participant held
immediately prior to the Change in Control, (B) a reduction in the aggregate of
the Participant’s Annual Base Salary or Annual Bonus received from the Company
and any Subsidiary, (C) a reduction in the Participant’s long-term incentive
compensation opportunity from the level in effect on the Severance Protection
Date or such higher level as may be in effect at any time after the Severance
Protection Date or (D) the termination or denial of the Participant’s rights to
retirement or welfare benefits or a reduction in the scope or value of such
benefits (other than any such reduction that is generally applicable to all
employees of the Company), and such change, reduction or termination is not
remedied by the Company

4



--------------------------------------------------------------------------------



 



within ten business days after receipt by the Company of written notice from the
Participant of such change, reduction or termination, as the case may be;
               (iii) any change of the Participant’s principal place of
employment to a location more than 50 miles from the Participant’s principal
place of employment immediately prior to a Change in Control;
               (iv) any failure of the Company to pay the Participant any
compensation when due (other than an inadvertent failure that is remedied within
ten business days after receipt of written notice from the Participant);
               (v) the delivery by the Company or any Subsidiary of a written
notice to the Participant of the intent to terminate the Participant’s
employment for any reason, other than Cause or Disability, regardless of whether
such termination is intended to become effective during or after the Severance
Protection Period; or
               (vi) any failure by the Company to comply with and satisfy
Section 15.
               The Participant’s right to terminate employment for Good Reason
will not be affected by the Participant’s incapacity due to physical or mental
illness. A termination of employment by the Participant for Good Reason for
purposes of the Plan will be effective only if the Participant gives the Company
written notice (“Notice of Termination for Good Reason”) of the termination
setting forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provisions of the Plan on which the
Participant relied. Unless the parties agree otherwise, a termination of
employment by the Participant for Good Reason will be effective on the 30th day
following the date when the Notice of Termination for Good Reason is given,
unless the Company elects to treat such termination as effective as of an
earlier date; provided, however, that so long as an event that constitutes Good
Reason occurs during the Severance Protection Period and the Participant
delivers the Notice of Termination for Good Reason at any time prior to the
expiration of the Severance Protection Period, the termination of the
Participant’s employment will be deemed to be a resignation for Good Reason
during the Severance Protection Period. If the Company disputes the existence of
Good Reason, the Company will have the burden of proof to establish that Good
Reason does not exist. If the Participant continues to provide services to the
Company after one of the events giving rise to Good Reason has occurred, the
Participant will not be deemed to have consented to such event or to have waived
the Participant’s right to terminate his or her employment at any time during
the Severance Period for Good Reason in connection with such event.
          (n) “Payment” means any payment, benefit or distribution (or
combination thereof) by the Company, any of its Affiliates or any trust
established by the Company or its Affiliates, to or for the benefit of a
Participant, whether paid, payable, distributed, distributable or provided
pursuant to the Plan or otherwise, including any payment, benefit or other right
that constitutes a “parachute payment” within the meaning of Section 280G of the
Code.
          (o) “Person” has the meaning set forth in Section 2(f)(i).
          (p) “Separation from Service” means a Participant’s separation from
service within the meaning of Section 409A of the Code.

5



--------------------------------------------------------------------------------



 



          (q) “Severance Multiple” will mean, with respect to any Participant,
the number that corresponds to such Participant’s Tier (as set forth on
Schedule A) as of the Severance Protection Date.
          (r) “Severance Protection Date” means the date on which a Change in
Control occurs during the Term, except as otherwise provided in Section 3(b).
          (s) “Severance Protection Period” means, with respect to any
Participant, the period commencing on the Severance Protection Date and ending
on the earlier of (i) the second anniversary of the Severance Protection Date
and (ii) the Participant’s Termination Date. If a Participant’s Severance
Protection Period ends on the Participant’s Termination Date, the Severance
Protection Period will be deemed to include such Termination Date.
          (t) “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses 50% or more of the total combined voting power of all
classes of its stock.
          (u) “Term” has the meaning set forth in Section 12.
          (v) “Termination Date” means the date on which a Participant has a
Separation from Service.
          (w) “Tier” has the meaning set forth in Section 3.
     3. Eligibility.
          (a) Employees in Certain Positions. Participants in the Plan
(“Participants”) are those employees of the Company and its Subsidiaries (other
than an employee who enters into an individual change in control severance
agreement with the Company) who are actively employed by the Company or a
Subsidiary on or following the Effective Date in a position set forth on
Schedule A (each set of positions set forth on Schedule A is referred to the
Plan as a “Tier”) and who are designated by the Compensation Committee as
eligible to participate in the Plan. Notwithstanding the foregoing, if an
employee becomes a Participant prior to the Severance Protection Date but is not
actively employed by the Company or a Subsidiary in a position set forth on
Schedule A immediately prior to the Severance Protection Date, or if an employee
was not employed in a position set forth on Schedule A prior to the Severance
Protection Date but became employed in such a position following such date as a
result of hiring or promotion, such employee will not be considered a
Participant for any purpose under the Plan unless otherwise determined by the
Compensation Committee.
          (b) Employment Rights. Participation in the Plan does not alter the
status of a Participant as an at-will employee, and nothing the Plan will reduce
or eliminate the right of the Company and its Subsidiaries to terminate a
Participant’s employment at any time for any reason or the right of a
Participant to resign at any time for any reason. However, any Separation from
Service of a Participant or removal of a Participant from his or her office or
position in the Company or any Subsidiary that follows the commencement of any
discussion with a Person that ultimately results in a Change in Control will be
deemed to be a Separation from Service or removal of the Participant following
the Severance Protection Date; provided that if the Separation from Service
precedes the Change in Control, then for purposes of determining the

6



--------------------------------------------------------------------------------



 



timing of any payments to be made pursuant to Section 5(b), such payments will
be measured from the date of the Change in Control rather than from the date of
the Participant’s Separation from Service.
     4. Effect of a Change in Control on Long-Term Incentive Compensation
Awards. In the event of a Change in Control during the Term, notwithstanding any
provision to the contrary in any of the Company’s equity-based, equity-related
or other long-term incentive compensation plans, practices, policies and
programs each as amended or any award agreements thereunder, (i) all outstanding
stock options, stock appreciation rights and similar rights and awards then held
by each Participant that are unexercisable or otherwise unvested will
automatically become fully vested and immediately exercisable, as the case may
be, (ii) all outstanding equity-based, equity-related and other long-term
incentive awards then held by such Participant that are subject to
performance-based vesting criteria will automatically become fully vested and
earned at a deemed performance level equal to the greater of the target
performance level or the performance level determined by actual performance
through the date ending on the date of the Change in Control and (iii) all other
outstanding equity-based, equity-related and long-term incentive awards, to the
extent not covered by the foregoing clause (i) or (ii), then held by such
Participant that are unvested or subject to restrictions or forfeiture will
automatically become fully vested and all restrictions and forfeiture provisions
related thereto will lapse.
     5. Termination of Employment.
          (a) Termination by the Company for Cause; Voluntary Resignation by the
Participant without Good Reason. If, during the Severance Protection Period, a
Participant’s employment is terminated either by the Company or its Subsidiaries
for Cause or, except as otherwise provide in Section 5(c), by resignation of the
Participant without Good Reason, the Participant will not be entitled to any
compensation or benefits under the Plan other than any payments the Company is
at the time of such termination or resignation obligated to make pursuant to
Section 4 (the “Accrued Rights”).
          (b) Termination During the Severance Protection Period by the Company
without Cause or by the Participant for Good Reason.
               (i) Release of Claims. If during the Severance Protection Period
a Participant’s employment is terminated by the Company or any of its
Subsidiaries other than for Cause or Disability or by resignation of the
Participant with Good Reason, then, in addition to the Accrued Rights the
Participant will be entitled to the payments and benefits set forth in this
Section 5(b), provided that the Participant has executed and delivered to the
Company a Separation Agreement and Release substantially in the form attached to
the Plan as Exhibit A and such release has become effective and irrevocable in
accordance with its terms no later than the first day of the seventh month after
the Participant’s Termination Date. If the Participant fails to furnish such
release, or if the release furnished by the Participant has not become effective
and irrevocable by the first day of the seventh month after the Participant’s
Termination Date, the Participant will not be entitled to any payment or benefit
under the Plan other than the Accrued Rights.

7



--------------------------------------------------------------------------------



 



               (ii) Severance Pay. The Company will pay the Participant an
amount equal to the Participant’s Severance Multiple times the sum of (A) the
Participant’s Annual Base Salary (determined without regard to any reduction
giving rise to Good Reason) and (B) the greater of the Participant’s Average
Annual Bonus Award and the Participant’s Annual Bonus at the target level of
performance for the fiscal year that includes the Termination Date in a lump-sum
payment payable as soon as practicable on or after the first day of the seventh
month after the Participant’s Termination Date but in no event later than
30 days after the first day of such seventh month. The foregoing amounts will be
reduced by the value of any other cash severance payments relating to salary or
bonus continuation the Participant is otherwise eligible to receive upon
termination of employment under any severance plan, practice, policy or program
of the Company or any Subsidiary, unless such plan, policy or program expressly
provides that a cash severance or retention payment is in addition to the
payments and benefits under this Plan.
               (iii) Annual Bonus. To the extent not paid under the Company’s
annual bonus plan then in effect, the Company will pay the Participant an amount
equal to the Participant’s Annual Bonus in effect as of the Participant’s
Termination Date at a deemed performance level equal to the greater of the
target performance level or the performance level determined by actual
performance through the Termination Date, without proration for less than a full
performance period, in a lump-sum payment payable as soon as practicable on or
after the first day of the seventh month after the Participant’s Termination
Date but in no event later than 30 days after the first day of such seventh
month.
               (iv) Retirement Plan Benefits. With respect to any employee
pension plan (within the meaning of Section 3(2) of ERISA) that is a defined
contribution plan in which the Participant was an active participant immediately
prior to the Participant’s Termination Date, the Company will determine the
amount of Company contributions the Participant would have been entitled to
receive pursuant to such plan if the Participant (A) had remained an active
participant in such plan during the number of years equal to the Participant’s
Severance Multiple (such period, the “Continuation Period”), and (B) had made
pre-tax and after-tax contributions at the highest rate permitted by the plan,
based on the terms of the plan in effect on the Termination Date. The Company
will make a lump-sum cash payment to the Participant in an amount equal to the
amount of such Company contributions as soon as practicable on or after the
first day of the seventh month after the Participant’s Termination Date but in
no event later than 30 days after the first day of such seventh month.
               (v) Welfare Benefits. In lieu of continued participation during
the Continuation Period (as defined in Section 5(b)(iv)) in the Company’s
medical and dental benefits, the Company will make a lump-sum cash payment to
the Participant in an amount equal to (A) the Company’s annual cost of providing
such benefits to the Participant and the Participant’s spouse and dependents
based on the Participant’s medical and dental benefit elections in effect
immediately prior to the Termination Date multiplied by (B) the number of years
in the Continuation Period. For purposes of this Section 5(b)(v), the Company’s
annual cost of providing medical or dental benefits will

8



--------------------------------------------------------------------------------



 



be equal to the COBRA cost of such benefits on the Termination Date determined
without regard to the two percent administrative charge, less the rate of
employee premiums for such benefits charged to the Participant immediately prior
the Termination Date. The Company will make the lump sum payment provided for in
this Section 5(b)(v) as soon as practicable on or after the first day of the
seventh month after the Participant’s Termination Date but in no event later
than 30 days after the first day of such seventh month.
               (vi) Long-Term Incentive Compensation Awards. Notwithstanding any
provision to the contrary in any of the Company’s or any of its Subsidiary’s
equity-based, equity-related or other long-term incentive compensation plans,
practices, policies and programs or any award agreements thereunder, (A) all
outstanding stock options, stock appreciation rights and similar rights and
awards then held by the Executive that are unexercisable or otherwise unvested
will automatically become fully vested and immediately exercisable, and all
stock options and stock appreciation rights then held by the Executive (whether
vested or unvested) will remain exercisable until the earlier of the end of the
maximum period of time permissible without the imposition of the Section 409A
Tax (as defined in Section 7) and their originally scheduled expiration dates,
(B) all outstanding equity-based, equity-related and other long-term incentive
awards then held by the Executive that are subject to performance-based vesting
criteria will automatically become fully vested and earned at a deemed
performance level equal to the greater of the target performance level or the
performance level determined by actual performance through the Termination Date
and (C) all other outstanding equity-based, equity-related and long-term
incentive awards, to the extent not covered by the foregoing clauses (A) and
(B), then held by the Executive that are unvested or subject to restrictions or
forfeiture will automatically become fully vested and all restrictions and
forfeiture provisions related thereto will lapse.
               (vii) Outplacement Services. The Participant will be entitled to
reimbursement from the Company, upon such Participant’s presentation to the
Company of a written invoice from the applicable vendor requesting payment, for
the cost of profession management support offered by a reputable and experienced
vendor selected by the Participant, provided that (A) the cost of such services
do not exceed $25,000 and (B) such services are provided for a period not to
exceed 18 months following the Participant’s Termination Date.
          (c) Resignation During the Severance Protection Period. A Participant
may voluntarily terminate employment with the Company or any Subsidiary for any
reason or without reason during the 30-day period immediately following the
first anniversary of a Change in Control, the Participant will be entitled to
the payments and benefits set forth in Section 5(b) in the same manner and
subject to the same conditions as if the termination of employment was with Good
Reason.
          (d) Death or Disability. In the event of the termination of a
Participant’s employment at any time as a result of death or Disability, neither
the Participant nor the Participant’s estate will be entitled to any payments or
benefits under the Plan, other than payments with respect to the Accrued Rights.
If, however, a Participant dies after his

9



--------------------------------------------------------------------------------



 



Termination Date but prior to receiving payment of the amounts set forth in
Section 5(b)(ii), (iii) and (iv), such amounts will be paid to the Participant’s
estate as soon as practicable but in no event later than 30th day after the
Participant’s death; provided that the Participant had furnished the release
described in Section 5(b)(i) prior to his or her death and such release has
become effective and irrevocable by the 30th day after the Participant’s death.
If the Participant failed to furnish such release, or if the release furnished
by the Participant has not become effective and irrevocable by the 30th day
after the Participant’s death, the Participant’s estate will not be entitled to
any payment or benefit under the Plan other than the Accrued Rights.
          (e) Termination of Employment and Payment Provisions. For purposes of
the Plan, a Participant will not be considered to have a termination of
employment unless the termination of employment qualifies as a Separation from
Service. The date on which a Participant’s benefit under the Plan is paid will
be determined at the sole discretion of the Compensation Committee in accordance
with the applicable provisions of this Section 5, and the Participant will have
no discretion with respect to the date of such payment.
     6. Certain Additional Payments by the Company.
          (a) Gross-Up Payment. Notwithstanding anything in the Plan to the
contrary and except as set forth below, in the event it will be determined that
any Payment that is paid or payable to or for the benefit of a Participant
during the Term would be subject to the Excise Tax, such Participant will be
entitled to receive an additional payment (a “280G Gross-Up Payment”) in an
amount such that, after payment by such Participant of all taxes (and any
interest or penalties imposed with respect to such taxes), including any income
and employment taxes (and any interest and penalties imposed with respect
thereto) and Excise Taxes imposed upon the 280G Gross-Up Payment, such
Participant retains an amount of the 280G Gross-Up Payment equal to the Excise
Tax imposed upon such Payments. The Company’s obligation to make 280G Gross-Up
Payments under this Section 6 will not be conditioned upon a Participant’s
termination of employment and will survive and apply after such Participant’s
termination of employment.
          (b) Calculation of Gross-Up Payment. Subject to the provisions of
Section 6(c), all determinations required to be made under this Section 6,
including whether and when a 280G Gross-Up Payment is required, the amount of
such 280G Gross-Up Payment and the assumptions to be utilized in arriving at
such determination, will be made in accordance with the terms of this Section 6
by a nationally recognized certified public accounting firm that will be
selected by the Participant in his or her sole discretion (the “Accounting
Firm”). The Accounting Firm will provide detailed supporting calculations both
to the Company and the Participant within 15 business days of the receipt of
notice from the Participant that there has been a Payment or such earlier time
as is requested by the Participant or the Company. For purposes of determining
the amount of any 280G Gross-Up Payment, each Participant will be deemed to pay
Federal income tax at the highest marginal rate applicable to individuals in the
calendar year in which any such 280G Gross-Up Payment is to be made and deemed
to pay state and local income taxes at the highest marginal rates applicable to
individuals in the state or locality of the Participant’s residence or place of
employment in the calendar year in which any such 280G Gross-Up Payment is to be
made, net of the maximum reduction in Federal income taxes that can be obtained
from deduction of state and local taxes, taking into account limitations
applicable to individuals subject to Federal income tax at the highest marginal
rate. All fees and expenses of

10



--------------------------------------------------------------------------------



 



the Accounting Firm will be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 6, will be paid by the Company to the
applicable Participant within five business days of the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by the Participant, it will so indicate to the Participant
in writing. Any determination by the Accounting Firm will be binding upon the
Company and the Participant. As a result of the uncertainty in the application
of the Excise Tax, it is possible that the amount of the 280G Gross-Up Payment
determined by the Accounting Firm to be due to a Participant, consistent with
the calculations required to be made hereunder, will be lower than the amount
actually due (an “Underpayment”). In the event the Company exhausts its remedies
pursuant to Section 6(c) and the Participant thereafter is required to make a
payment of any Excise Tax, the Accounting Firm will determine the amount of the
Underpayment that has occurred, and any such Underpayment will be paid by the
Company to such Participant within five business days of the receipt of the
Accounting Firm’s determination.
          (c) Notice of Claims. A Participant will notify the Company in writing
of any written claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of a 280G Gross-Up Payment. Such notification
will be given as soon as practicable, but no later than 30 days after the
Participant is informed in writing of such claim. Failure to give timely notice
will not prejudice any Participant’s right to 280G Gross-Up Payments and rights
of indemnity under this Section 6, unless, and solely to the extent that, the
Company has been prejudiced in a material respect by such failure. The
Participant will advise the Company of the nature of such claim and the date on
which such claim is requested to be paid. No Participant will pay such claim
prior to the expiration of the 30-day period following the date on which the
Participant gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies a Participant in writing prior to the expiration of such period
that the Company wishes to contest such claim, the Participant will (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company, (iii) cooperate with the Company in good
faith in order effectively to contest such claim and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company will bear and pay directly all costs and expenses (including
additional income taxes, interest and penalties) incurred in connection with
such contest, and will indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest or
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 6(c),
the Company will control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Participant to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company will
determine; provided, however, that (A) if the Company directs the Participant to
pay such claim and sue for a refund, the Company will advance the amount of such
payment to the Participant, on an interest-free basis, and will indemnify and
hold the Participant harmless, on an after-tax basis, from any

11



--------------------------------------------------------------------------------



 



Excise Tax or income tax (including interest or penalties) imposed with respect
to such advance or with respect to any imputed income in connection with such
advance and (B) if such contest results in any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant
with respect to which such contested amount is claimed to be due, such extension
must be limited solely to such contested amount. Furthermore, the Company’s
control of the contest will be limited to issues with respect to which the 280G
Gross-Up Payment would be payable hereunder, and each Participant will be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
          (d) Refunds. If, after the receipt by a Participant of an amount
advanced by the Company pursuant to Section 6(c), the Participant becomes
entitled to receive any refund with respect to such claim, the Participant will
(subject to the Company’s complying with the requirements of Section 6(c))
promptly pay to the Company the amount of such refund received (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
the receipt by a Participant of an amount advanced by the Company pursuant to
Section 6(c), a determination is made that the Participant will not be entitled
to any refund with respect to such claim and the Company does not notify
Participant in writing of its intent to contest such denial of refund prior to
the expiration of the 30-day period after such determination, then such advance
will be forgiven and will not be required to be repaid and the amount of such
advance will offset, to the extent thereof, the amount of 280G Gross-Up Payment
required to be paid.
          (e) Payment Deadline. Notwithstanding any other provision of this
Section 6 to the contrary, any Gross-Up Payment, Underpayment or other payment
or reimbursement made pursuant to this Section 6 will be paid or reimbursed no
later than December 31st of the year following the year in which the applicable
taxes are remitted or, in the case of reimbursement of expenses incurred due to
a tax audit or litigation to which there is no remittance of taxes, no later
than the end of the year following the year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation in accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).
     7. Section 409A.
          (a) Compliance. It is the intention of the Company that the provisions
of the Plan comply with Section 409A of the Code, and all provisions of the Plan
will be construed and interpreted in a manner consistent with Section 409A of
the Code. From and after the Severance Protection Date, (i) the Company will
administer and operate the Plan and each Participant’s rights and benefits
hereunder in compliance with Section 409A of the Code and any rules, regulations
or other guidance promulgated thereunder as in effect from time to time and
(ii) in the event that the Company determines that any provision of the Plan
does not comply with Section 409A or any such rules, regulations or guidance and
that a Participant may become subject to additional tax, interest or penalties
under Section 409A of the Code (such tax, interest and penalties a “Section 409A
Tax”), the Company may amend or modify such provision solely to the extent
necessary to avoid the application of such Section 409A Tax, provided that such
amendment or modification will not reduce the economic value to the affected
Participant of such provision.

12



--------------------------------------------------------------------------------



 



          (b) 409A Gross-Up Payment. (i) In the event that, notwithstanding the
provisions of Section 7(a), a Participant is subject to a Section 409A Tax with
respect to any such provision, the Participant will be entitled to receive an
additional payment from the Company (a “409A Gross-Up Payment”) in an amount
such that, after payment by the Participant of all taxes (and any interest or
penalties imposed with respect to such taxes), including any income and
employment taxes (and any interest and penalties imposed with respect thereto)
and any Section 409A Tax imposed upon the 409A Gross-Up Payment, the Participant
retains an amount of the 409A Gross-Up Payment equal to the Section 409A Tax
imposed with respect to such provision. The provisions of Sections 6(c) and 6(d)
will apply, to the same extent and in the same manner as if the Section 409A Tax
were an Excise Tax, to any claim by the Internal Revenue Service that, if
successful, would give rise to a 409A Gross-Up Payment by the Company; provided,
however that any 409A Gross-Up Payment will be paid or reimbursed no later than
December 31st of the year following the year in which the applicable taxes are
remitted or, in the case of reimbursement of expenses incurred due to a tax
audit or litigation to which there is no remittance of taxes, no later than the
end of the year following the year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).
          (c) Acceleration of Payments. To the extent that any payment or
benefit required to be made under the Plan constitutes nonqualified deferred
compensation subject to Section 409A of the Code, the time or schedule of such
payment or benefit may not be accelerated except to the extent permitted by
Section 409A of the Code. Where Section 409A of the Code permits a payment or
benefit that constitutes nonqualified deferred compensation to be accelerated
but does not require the Plan to expressly provide for such acceleration, the
payment or benefit may be accelerated in the sole discretion of the Compensation
Committee.
     8. No Mitigation or Offset; Enforcement of the Plan.
          (a) Mitigation and Offset. The Company’s obligation to make the
payments and otherwise perform its obligations provided for in the Plan will not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against any Participant or others. In
no event will any Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of the Plan and, except as otherwise expressly
provided for in the Plan, such amounts will not be reduced whether or not the
Participant obtains other employment.
          (b) Expense of Enforcement. The Company will reimburse, upon the
Participant’s demand, any and all reasonable legal fees and expenses that the
Participant may incur as a result of any contest, dispute or proceeding
(regardless of whether formal legal proceedings are ever commenced and
regardless of the outcome thereof and including all stages of any contest,
dispute or proceeding) by the Company, the Participant or any other Person with
respect to the validity or enforceability of, or liability under, any provision
of the Plan or any guarantee of performance thereof (including as a result of
any contest by the Participant regarding the amount of any payment owed pursuant
to the Plan), and will indemnify and hold the Participant harmless, on an
after-tax basis, for any tax (including Excise Tax) imposed on the Participant
as a result of payment by the Company of such legal fees and expenses. Any such

13



--------------------------------------------------------------------------------



 



payment or reimbursement will be for expenses incurred by the Participant during
his lifetime, and such payment or reimbursement will be made not later than
December 31st of the year following the year in which the Participant incurs the
expense; provided, that in no event will the amount of expenses eligible for
payment or reimbursement in one year affect the amount of expenses to be paid or
reimbursed in any other taxable year.
     9. Insurance and Indemnification. Beginning upon the Severance Protection
Date and for so long thereafter as any Participant could be subject to
liability, the Company will keep in place a directors’ and officers’ liability
insurance policy (or policies) providing comprehensive coverage to each
Participant for claims relating to the Participant’s service as an employee,
officer or director of the Company or its Subsidiaries, at a level (if any) that
is no less favorable to the Participant (e.g., with respect to scope, amounts
and deductibles) than the level (if any) provided to similarly situated active
employees of the Company and its Subsidiaries. The Company will indemnify each
Participant to the fullest extent permitted by the Company’s Certificate of
Incorporation and Bylaws, any officer indemnification agreement between the
Participant and the Company and the general laws of the State of Delaware and
will provide indemnification expenses in advance to the extent permitted
thereby. The indemnification and advance of any expenses provided by the Company
pursuant to the Plan will not be deemed exclusive of any other rights to which a
Participant may be entitled under any law (common or statutory), or any
agreement, vote of shareholders or disinterested directors or other provision
that is consistent with law, both as to action in his or her official capacity
and as to action in another capacity while holding office or while employed or
acting as agent for the Company or any Subsidiary, and such rights will continue
in respect of all events occurring while the Participant was a director of or
employed by the Company or any Subsidiary that continue after the Participant
has ceased to be a director of or employed by the Company or any Subsidiary, and
will inure to the benefit of the estate, heirs, executors and administrators of
the Participant.
     10. Withholding. The Company will deduct and withhold from any amounts
payable under the Plan such Federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.
     11. Default in Payment. Any payment not made within ten business days after
it is due in accordance with the Plan will thereafter bear interest, compounded
annually, at the so-called composite “prime rate” as quoted from time to time
during the relevant period in The Wall Street Journal. Any change in such prime
rate will be effective on and as of the date of such change. For purposes of
this Section 11, the due date of the payments required under Section 5(b)(ii),
(iii), (iv) and (v) and under Section 5(d) is the first day of the seventh month
after the Participant’s Termination Date or date of death, as applicable, or if
such payments are measured from the date of the Change in Control pursuant to
Section 3(b), the date of the Change in Control.
     12. Term. The Plan will remain in effect until the third anniversary of the
Effective Date (such period, as extended by the provisions of this Section 12,
the “Term”); provided that beginning on the second anniversary of the Effective
Date and on each anniversary thereafter (each, an “Extension Date”), the Plan
will be automatically extended for an additional one-year period, unless,
pursuant to a resolution adopted by the Board at least 60 days prior to the
Extension Date, the Company determines not to extend the Plan. Notwithstanding
the foregoing,

14



--------------------------------------------------------------------------------



 



in the event of a Change in Control during the Term, the Plan will continue in
full force and effect in accordance with its terms and will not terminate or
expire until all the Company’s obligations to all Participants have been
satisfied in full; provided, however, that, notwithstanding any extension of the
Term, the Plan will only be effective with respect to the first Change in
Control that occurs following the Effective Date, and the Participants will not
be entitled to any payments or benefits pursuant to the Plan with respect to any
subsequent Change in Control.
     13. Funding of Benefits. Promptly following the earlier of (i) the approval
by the Board of a transaction that, if consummated, would constitute a Change in
Control or (ii) the occurrence of an event that constitutes a Change in Control,
the Company will contribute to a trust an amount sufficient to provide the
payments and benefits (including any 280G Gross-Up Payment and any 409A Gross-Up
Payment) that may become payable under the Plan. The trust will be irrevocable
from and after the date on which a Change in Control occurs, and the assets of
the trust will at all times be subject to the claims of the Company’s unsecured
creditors. If a transaction approved by the Board is terminated or abandoned
before a Change in Control occurs, the Company may terminate the trust and
direct the trustee to pay to the Company the assets of the trust; provided that
the Company will remain obligated to fund payments and benefits to the extent
provided in this Section 13 upon the approval by the Board of any subsequent
transaction or upon a subsequent Change in Control.
     14. Amendment or Modification. The Board may amend or modify the Plan at
any time; provided, however, that except as specifically provided in Section 7,
(i) no amendment that is adverse to the interests of a Participant will be
effective during the one-year period ending on the Severance Protection Date
without the prior written consent of such Participant and (ii) on and after the
Severance Protection Date, the Plan may not be amended at any time in a manner
that is adverse to a Participant without the prior written consent of such
Participant. The failure of a Participant to insist upon strict adherence to any
term of the Plan on any occasion will not be considered a waiver of such
Participant’s rights or deprive such Participant of the right thereafter to
insist upon strict adherence to that term or any other term of the Plan. No
failure or delay by any Participant in exercising any right or power hereunder
will operate as a waiver thereof, nor will any single or partial exercise of any
such right or power, or any abandonment of any steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.
     15. Successors. This Plan will bind any successor (a “Successor”) to all or
substantially all of the business or assets of the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise), in the same manner
and to the same extent that the Company would have been obligated under the Plan
if no such succession had taken place. In the case of any transaction in which a
Successor would not, pursuant to the foregoing provision or by operation of law,
be bound by the Plan, the Company will require such Successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company would have
been required to perform such obligations if no such succession had taken place.
The term “Company,” as used in the Plan, will mean the Company as hereinbefore
defined and any Successor and any assignee to such business or assets which by
reason hereof becomes bound by the Plan.

15



--------------------------------------------------------------------------------



 



     16. Severability. If any term or provision of the Plan is invalid, illegal
or incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of the Plan will nonetheless remain in full force and
effect.
     17. Survival. The provisions of the Plan will survive and remain binding
and enforceable, notwithstanding the expiration or termination of the Plan, the
termination of a Participant’s employment with the Company for any reason or any
settlement of the financial rights and obligations arising from such
Participant’s participation under the Plan, to the extent necessary to preserve
the intended benefits of the Plan.
     18. Notices. All notices or other communications required or permitted by
the Plan will be made in writing and all such notices or communications will be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed as follows:

                  If to the Company:   A. H. Belo Corporation
400 South Record Street
Dallas, Texas 75202
 
           
 
      Attention:   Chief Executive Officer
 
          Fax: (214) 977-8209
 
                If to a Participant:   to such Participant’s address as most
recently furnished to the Company and set forth in the Company’s records;

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address will be
effective only upon receipt.
     19. GOVERNING LAW. THIS PLAN WILL BE DEEMED TO BE MADE IN THE STATE OF
TEXAS, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
PLAN IN ALL RESPECTS WILL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT
REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
     20. Headings and References. The headings of the Plan are inserted for
convenience only and neither constitute a part of the Plan nor affect in any way
the meaning or interpretation of the Plan. When a reference in the Plan is made
to a Section, such reference will be to a Section of the Plan unless otherwise
indicated.
     21. Interpretation. For purposes of the Plan, the words “include” and
“including,” and variations thereof, will not be deemed to be terms of
limitation but rather will be deemed to be followed by the words “without
limitation.” The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” will mean the degree to which a subject or other thing extends, and
such phrase will not mean simply “if.”
Adopted by the Board of Directors of
A. H. Belo Corporation on January 11, 2008.

16



--------------------------------------------------------------------------------



 



SCHEDULE A

                      SEVERANCE POSITION   TIER   MULTIPLE
Chief Executive Officer
  Tier I     3.0  
 
           
Members of the Company’s Management Committee
  Tier II     2.5  
(other than the Chief Executive Officer)
           
 
           
Executive Vice Presidents and Senior Vice
  Tier III     2.0  
Presidents (other than Management Committee members)
           
 
           
Vice Presidents (not described in Tier II or
  Tier IV     1.5  
Tier III)
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SEPARATION AGREEMENT AND RELEASE
A. H. Belo form of release to be attached.

 